 

Exhibit 10.4

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement is Agreement is entered into on June 27, 2003, between
SUB-URBAN INDUSTRIES, INC. (the “Company”), a California corporation, having its
principal place of business located at 500 Molino #215, Los Angeles, CA 90013,
and Joseph E. Shortal, an individual (the “Employee”).

 

WITNESSETH:

 

WHEREAS, the Employee has expertise in the areas of sales, marketing,
administration and management;

 

WHEREAS, the parties acknowledge that the Employee’s abilities and services are
unique and essential to the prospects of the Company; and

 

WHEREAS, in light of the foregoing, the Company desires to employ the Employee
as its Chief Executive Officer and (interim) Chief Financial Officer, and the
Employee desires to accept such employment.

 

NOW, THEREFORE, the parties hereto agree as follows:

1.             Employment. The Company hereby employs the Employee, and the
Employee hereby accepts employment, upon the terms and conditions hereinafter
set forth.

 

2.             Term. This Agreement shall commence on the date hereof and shall
terminate as of the earlier of:

(a) three (3) years from the date hereof, plus - absent any prior termination of
this Agreement pursuant to this Section 2 - automatic renewals for one-year
effective upon each annual anniversary of the date of this Agreement;

(b) the death or “Permanent Disability” (as hereafter defined) of the Employee;

(c) thirty (30) days after a material breach hereof by the Employee and notice
thereof by the Company to the Employee, if such breach remains uncured; or

 

(d) thirty (30) days after a material breach hereof by the Company and notice
thereof by the Employee to the Company, if such remains uncured

 

The exercise of the Company’s or the Employee’s right to terminate this
Agreement pursuant to clause (c) or (d) hereof, as the case may be, shall not
abrogate the rights and remedies of the terminating party in respect of the
breach giving rise to such termination.

 

--------------------------------------------------------------------------------


 

3.             Compensation. For all services rendered under this Agreement:

                (a)           (i)            The Company shall pay the Employee
a base salary of $3,000 per month ($36,000 per annum) in equal monthly or
semi-monthly installments commencing on the later of July 1, 2003, or upon the
receipt of at least $300,000 of equity (or debt convertible into equity)
financing from third parties (“External Funding”). The base salary shall be
increased to $10,000 per month ($120,000 per annum) beginning when the Company
has received an aggregate of at least $2,000,000 of External Funding.
Notwithstanding anything herein to the contrary, (i) the amount of base
compensation payable to the Employee shall not be less than the base
compensation payable to any other senior executive of the Company, and (ii) if
cash flow constraints preclude full payment of base salaries to all senior
management employees of the Company, the Employee agrees to deferral and accrual
of all or part of his base salary pari passu with deferments by other senior
management employees; provided, however that the aggregate accrual may not
exceed an amount equal to 25% of one year’s annual base salary without the
Employee’s consent.

 

(ii) If the Employee is unable to perform effectively his duties hereunder
(herein “Disability”) for a period of at one hundred eighty (180) days or more
in any consecutive one year period (herein “Permanent Disability”), the Company
may elect, upon notice to the Employee, to pay the Employee one-third of the
compensation the Employee would otherwise be entitled to pursuant to clause (i)
above for the balance of the term specified in Section 2(a) hereof and shall
thereupon have no further obligation under Section 3(b) or (e) hereof.

                (b) The Employee shall be entitled to incentive compensation as
determined by the Board of Directors, which amount shall not be less than the
amount of incentive compensation payable to any other senior executive of the
Company.

 

                (c) During the term of his employment, the Employee shall be
entitled to participate in employee benefit plans or programs of the Company, if
any, to the extent that his position, tenure, salary, age, health and other
qualifications make him eligible to participate, subject to the rules and
regulations applicable thereto. Such additional benefits shall include, subject
to the approval of the Board of Directors, medical, dental, life insurance and
income insurance, paid vacation and equity stock incentive plans; provided,
however, that in no event shall Employee’s benefits hereunder be less favorable
than those afforded any other senior executive of the Company.

                (d) The Company will furnish the Employee with a Company-
owned/financed or leased automobile of the make and model then authorized by the
Company’s policy (together with full insurance coverage with policy limits not
less than those required by applicable finance or lease agreements) and a cell
phone and service, all without cost to the Employee.

--------------------------------------------------------------------------------


 

                (e) The Employee shall be entitled to reimbursement of all
reasonable expenses incurred by him in the performance of his duties, subject to
the presenting of appropriate vouchers in accordance with the Company’s policy.

 

                (f) Notwithstanding anything herein to the contrary, in the
event of

a termination by Company of Employee’s employment hereunder, or a material
change in the Employee’s title or the scope and/or nature of his duties, which
constitutes a material breach of this Agreement (“Severance Event”), Employee
shall receive, in lieu of any damages otherwise applicable to the remainder of
the term of this Agreement, severance compensation comprised of (i) a lump sum
payment in an amount equal to three (3) times the Employee’s annual base
compensation applicable at the time of Severance Event plus (ii) for a period of
three (3) years following the Severance Event, a continuation of all fringe and
other benefits inuring to Employee at the time of the Severance Event.

 

4.             Duties. The Employee shall be employed as Chief Executive Officer
and (interim) Chief Financial Officer of the Company. His duties as Chief
Executive Officer shall include overall responsibility for managing the
administrative, personnel, marketing, sales and finance, together with such
additional duties as may be assigned to him from time to time by the Board of
Directors in connection with the conduct of its business. The Employee shall
perform and discharge such duties well and faithfully. A material change in the
Employee’s title or the scope and/or nature of his duties which is not
consistent with the foregoing and with the office of Chief Executive Officer,
without the express written consent of the Employee, shall constitute a material
breach of this Agreement by the Company. If the Employee is elected to be a
director of the Company or any subsidiary thereof during the term of this
Agreement, the Employee will serve in such capacity without further
compensation.

5.             Extent of Services. Absent a Disability pursuant to Section
3(a)(ii) hereof, the Employee shall devote sufficient professional time,
attention and energies to the business of the Company in order to perform his
duties under this Agreement for the benefit of the Company, all as determined by
the Employee in the good faith exercise of this reasonable discretion. During
the term of this Agreement, the Employee shall not be engaged in any other
business or professional activity (whether or not such activity is pursued for
gain, profit or other pecuniary advantage) if such other business or
professional activity materially interferes with the Employee’s duties hereunder
or otherwise constitutes a breach of any other provision of this Agreement.

 

--------------------------------------------------------------------------------


 

6.             Purchase of Stock. Concurrently herewith, and as partial

consideration for entering into this Agreement, the Employee is purchasing
shares of the Company’s Common Stock as described in that certain “Founder’s
Stock Purchase Agreement,” a copy of which is attached as Exhibit A hereto and
incorporated herein by reference.

 

7.             Proprietary Information. Concurrently herewith, as a condition of
the

Employee’s engagement under this Agreement, the Employee has executed the
“Proprietary Information and Inventions Agreement,” a copy of which is attached
hereto as Exhibit B hereto and incorporated herein by reference.

8.             Indemnification. To the maximum extent permitted by California
law, the Company shall indemnify and hold the Employee harmless from expenses,
judgments, fines, settlements and other amounts (including attorneys fees and
related costs) actually and reasonably incurred by the Employee in connection
with the defense or settlement of civil, criminal, administrative and/or
investigative proceeding against the Employee in the Employee’s capacity as an
officer and/or director of the Company.

9.             Insurance. The Company may, at its election and for its benefit,
insure the Employee against accidental loss or death and the Employee shall
submit to such physical examination and supply such information as may be
required in connection therewith.

 

10.           No Relocation~ Location of Performance

 

                                (a)           The parties acknowledge that the
Employee is not required to change his place of residence from Los Angeles
County, CA to perform hereunder.

                                (b)           The Employee’s services will be
performed in the greater Los

Angeles area. The Employee’s performance hereunder shall be within such area or
its environs. The parties acknowledge, however, that the Employee may be
required to travel extensively in connection with the performance of his duties
hereunder.

11.           Assignment. This Agreement may not be assigned by any party
hereto; provided that the Company may assign this Agreement: (i) to an affiliate
so long as such affiliate assumes the Company’s obligations hereunder; provided
that no such assignment shall discharge the Company of its obligations herein,
or (ii) in connection with a merger or consolidation involving the Company or a
sale of substantially all its assets to the surviving corporation or purchaser
as the case may be, so long as such assignee assumes the Company’s obligations
thereunder.

--------------------------------------------------------------------------------


 

12.           Notices. Any notice required or permitted to be given under this
Agreement shall be sufficient if in writing and sent by registered mail to the
Employee at his residence at 1327 Sunset Plaza Dr, Los Angeles, CA 90069 or to
the Company at its address set forth above, Attention: James Blondell,
President, or to such other address of which a party is given notice as herein
provided.

 

13.           Waiver of Breach. A waiver by the Company or the Employee of a
breach of any provision of this Agreement by the other party shall not operate
or be construed as a waiver of any subsequent breach by the other party.

14.           Additional Documents and Acts. Each party agrees to execute such
additional documents and perform such additional acts as may be requested by the
other party to effect the reasonable intent of this Agreement.

15.           Disputes. In the event of any litigation to enforce or interpret
any provision of this Agreement, a court of competent jurisdiction may award
either party reasonable attorneys’ fees and costs, in addition to any other
appropriate relief.

16.           Entire Agreement. This instrument contains the entire agreement of
the parties. It may be changed only by an agreement in writing signed by a party
against whom enforcement of any waiver, change, modification, extension or
discharge is sought.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first hereinabove written.

 

SUB-URBAN INDUSTRIES, INC., A California Corporation

 

 

By:

/s/ James Blondell

 

 

 

 

 

 

James Blondell, Its President

 

 

 

 

 

 

 

 

/s/ Joseph E. Shortal

 

 

 

By:

/s/ Aaron Apodaga

 

Joseph E. Shortal, An Individual

 

 

 

 

Aaron Apodaga, Its Secretary

 

“Employee”

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------